EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen A. Baehl on 05/10/2021.

The application has been amended as follows: 

Cancel claims 9, 34-36.
Claims 10-12, line 1, after “claim” delete “9” and insert “1”.
Claims 10 and 12, line 2, after “polyethylene” insert “of the core layer”.
Claim 11, line 2, delete “comprises”.









Please replace the abstract as follows:
	“A multi-layered polyethylene film suitable for shrink applications including at least a core layer and at least one other layer adjacent thereto, the core layer including within a range from 5 wt % to 50 wt % of a cyclic olefin copolymer based on the weight of the core layer, and within a range from 50 wt % to 95 wt % of a polyethylene based on the weight of the core layer, wherein the cyclic olefin copolymer has a glass transition temperature (Tg) of at least 70 °C.”















Reasons for Allowance

Claims 1-8, 10-12, 14, 16-33 and 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is drawn to A multi-layered polyethylene film having: a dart drop of at least 7 g/um, a 1% TD secant flexural modulus of at least 280 to 460 MPa, a 1% MD secant flexural modulus of at least 280 to 460 MPa, and a TD shrink within a range from 20% to 36%, MD shrink within a range from 55 to 90%; said film comprising at least a core layer and at least one other layer adjacent thereto, the core layer comprising within a range from 5 wt% to 50 wt% of a cyclic olefin copolymer based on the weight of the core layer, and within a range from 50 wt% to 95 wt% of a polyethylene based on the weight of the core layer, wherein: 1) the cyclic olefin copolymer has a glass transition temperature (Tg) of at least 80 C, 2) the core layer is sandwiched between two polyethylene skin layers, 3) each skin layer independently comprises at least 50 wt% linear low density polyethylene by weight of each skin layer, and 4) the polyethylene of the core layer is: i) a linear low density polyethylene comprising from 0.5 to 20 wt% C1 to C12 alpha-olefin derived units by weight of the copolymer, the remainder of the copolymer comprising ethylene-derived units, ii) a low density polyethylene, or iii) a combination thereof.
Lu discloses a multilayer shrink film comprising a core layer and at least one other layer adjacent thereto, the core layer comprising 20 to 80 wt% of LLDPE, wherein the core layer is sandwiched between two skin layers, wherein the LLDPE in the core layer comprises 0.5 to 20 wt% of C3 to C8 alpha olefin derived units and remainder is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAMIR SHAH/Primary Examiner, Art Unit 1787